Exhibit 10.4

 

LOGO [g681677img1.jpg]

January 14, 2019

Ritesh Chaturbedi

225 Sollas Ct.

Ridgewood, NJ 07450

 

Re:

Termination Letter Agreement

Dear Ritesh:

This letter agreement (the “Agreement”) is entered into in connection with your
termination as Chief Operating Officer of Ditech Holding Corporation (the
“Company”) by the Company without cause. Your termination is effective as of
January 11, 2019 (the “Termination Date”). This Agreement shall serve as your
official termination from your position as Chief Operating Officer of the
Company and from all other positions with the Company and its subsidiaries, and
your employment with the Company and its subsidiaries shall terminate, in each
case effective on the Termination Date.

The parties shall have the following rights and obligations pursuant to this
Agreement:

 

1.

Employment.

 

  (a)

Last Day. Your last day as an employee of the Company, and in all other
positions with the Company and its subsidiaries, is on your Termination Date.

 

  (b)

Offer Letter. Except as specifically provided herein, your offer letter with the
Company dated April 18, 2018 (the “Offer Letter”) shall terminate on the
Termination Date. You acknowledge that, other than as provided herein in
paragraph 1(c) below, you will not be entitled to any further base salary, bonus
or incentive compensation, including without limitation any rights to a
long-term incentive award pursuant to your Offer Letter.

 

  (c)

Salary Through Termination Date. You will receive your base salary through your
Termination Date.

 

2.

Severance. Pursuant to the terms of your Offer Letter, you are entitled to a
severance benefit equal to twelve (12) months of your current base salary
($450,000), payable in equal bi-weekly installments over a period of twelve
(12) months in accordance with the Company’s regular payroll practices (the
“Severance Benefit”). Receipt of the Severance Benefit is conditioned upon
(i) your execution and non-revocation of the Release of Claims attached hereto
as Exhibit A (the “Release”), as required under your Offer Letter and (ii) your
continued compliance with your Confidentiality, Non-Interference, and Invention
Assignment Agreement with the Company dated April 18, 2018 (the
“Non-Interference Agreement”). Payment of your Severance Benefit will begin on
the first regularly scheduled payroll date following the effective date of the
Release.



--------------------------------------------------------------------------------

3.

PSU Award Agreements. Under the terms of your Performance Stock Unit Award
Agreements dated July 18, 2018, you were granted target awards of 90,252 and
8,000 Performance Stock Units. Your Performance Stock Units shall be treated in
accordance the terms and conditions of your Performance Stock Unit Award
Agreements dated July 18, 2018, applied on the basis of a termination of your
employment without “cause.”

 

4.

Transaction Incentive Award. Under the terms of your Transaction Incentive Award
letter agreement with the Company dated July 24, 2018, you will not be eligible
to receive any portion of the Transaction Incentive Award. This Transaction
Incentive Award letter agreement shall be of no further force or effect
following the Termination Date.

 

5.

KERP Agreement. Under the terms your Key Employee Retention Bonus letter
agreement with the Company dated October 2, 2018 (the “KERP Agreement”), you
will not be required to repay any portion of the bonus paid to you pursuant to
the KERP Agreement.

 

6.

Non-Interference Agreement. In connection with entering into this Agreement and
for the good and valuable consideration set forth herein, including the
Severance Benefit, you hereby reaffirm your obligations under the
Non-Interference Agreement, which shall continue in full force and effect in
accordance with its terms.

 

7.

Employee Benefits. The Termination Date shall be the termination date of your
employment for purposes of participation in and coverage under all benefit plans
and programs sponsored by the Company and its subsidiaries.

 

8.

Entire Agreement; Amendment; Assignment. This Agreement sets forth the entire
understanding of the Company and you regarding the subject matter hereof and
supersedes all prior agreements, understandings and inducements, whether express
or implied, oral or written, except as specifically provided herein. No
modification or amendment of this Agreement shall be effective without a prior
written agreement signed by you and the Company. You may not assign your rights
under this Agreement except upon your death. This Agreement shall be binding
upon the Company and its successors and assigns.

 

9.

Governing Law. This Agreement is governed by and is to be construed under the
laws of the Commonwealth of Pennsylvania without giving effect to the conflict
of law’s provisions thereof. Each party to this Agreement also hereby waives any
right to trial by jury in connection with any suit, action, or proceeding under
or in connection with this Agreement.

 

DITECH HOLDING CORPORATION     ACCEPTED AND AGREED:

/s/ Elizabeth Monahan

   

/s/ Ritesh Chaturbedi

By: Elizabeth Monahan     By: Ritesh Chaturbedi Title: Chief Human Resources
Officer    

 

2



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise. Capitalized terms not otherwise defined herein shall have
the meaning set forth in my Termination Letter Agreement, dated January 14,
2019, and to which this Release is attached as an Exhibit (the “Termination
Letter”).

I intend the release contained herein to be a general release of any and all
claims to the fullest extent permissible by law.

For and in consideration of the foregoing, and other payments and benefits
described in the Termination Agreement, and other good and valuable
consideration (the “Consideration”), I, Ritesh Chaturbedi, for and on behalf of
myself and my heirs, administrators, executors, and assigns, effective the date
on which this Release becomes effective pursuant to its terms, do fully and
forever release, remise, and discharge the Company and its subsidiaries
(collectively, the “Company Group”), together with their respective current and
former officers, directors, partners, members, shareholders, fiduciaries,
employees, representatives, successors, assigns, and agents of the
aforementioned (collectively, and with the Company Group, the “Company Parties”)
from any and all claims, complaints, charges, liabilities, demands, causes of
action (whether known or unknown, fixed or contingent) whatsoever up to the date
hereof that I had, may have had, or now have against the Company Parties, for or
by reason of any matter, cause, or thing whatsoever, including any right or
claim arising out of or attributable to my employment or the termination of my
employment with the Company or otherwise, whether for (by way of example only)
tort, breach of express or implied employment contract, intentional infliction
of emotional distress, wrongful termination, unjust dismissal, defamation,
libel, slander, claims for personal injury, harm, or other damages (whether
intentional or unintentional and whether occurring on the job or not including,
without limitation, negligence, misrepresentation, fraud, assault, battery,
invasion of privacy, and other such claims) or under any U.S. federal, state, or
local law, ordinance, rule, regulation or common law dealing with employment,
including, but not limited to, discrimination in employment based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation.
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the
Americans with Disabilities Act of 1990, the Civil Rights Act of 1991, the
Family and Medical Leave Act, the Equal Pay Act, the Older Workers Benefit
Protection Act of 1990, the Sarbanes-Oxley Act of 2002, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Employee Retirement Income Security Act
of 1974, the Immigration and Reform Control Act, the Uniformed Services
Employment and Reemployment Rights Act, the Rehabilitation Act of 1973, the
Workers Adjustment and Retraining Notification Act, the Fair Labor Standards
Act, and the National Labor Relations Act, each as may be amended from time to
time, and all other U.S. federal, state, and local laws, regulations or
ordinances, the common law, and any other purported restriction on an employer’s
right to terminate the employment of employees.

 

A-1



--------------------------------------------------------------------------------

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims, including any claims under any of the laws listed in the preceding
paragraph.

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a U.S. federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefit plans.

Notwithstanding the foregoing, nothing in this Release shall be a waiver of:
(i) any claim by me to enforce the terms of this Release or the Termination
Letter; (ii) any claims that cannot be waived by law including, without
limitation, any claims filed with any Governmental Entity or claims under the
ADEA that arise after the date of this Agreement; (iii) my right of
indemnification and D&O coverage by virtue of my service as an officer, whether
by agreement, common law, statute or pursuant to the Company’s Certificate of
Incorporation, as amended to date; or (iv) any contributions I have made or any
vested contributions made by any of the Company Parties to a defined
contribution plan sponsored or maintained by a Company Party. While this Release
does not prevent me from filing a charge with any Governmental Entity, I agree
that I will not be entitled to or accept any personal recovery in any action or
proceeding that may be commenced on my behalf arising out of the matters
released hereby, including but not limited to, any charge filed with the EEOC or
any other Governmental Entity that prohibits the waiver of the right to file a
charge; provided, however, that nothing herein shall preclude my right to
receive an award from a Governmental Entity for information provided under any
whistleblower program.

I acknowledge and agree that by virtue of the foregoing, I have waived any
relief available (including, without limitation, monetary damages, equitable
relief, and reinstatement) under any of the claims and/or causes of action
waived in this Release. Therefore, I agree not to accept any award, settlement,
or relief (including legal or equitable relief) from any source or proceeding
(including but not limited to any proceeding brought by any other person or by
any Governmental Entity) with respect to any claim or right waived in this
Release.

I represent and warrant that I have not previously filed any action, grievance,
arbitration, complaint, charge, lawsuit or similar proceedings regarding any of
the claims released herein against any of the Company Parties.

I expressly acknowledge and agree that I

 

  •  

Am able to read the language, and understand the meaning, conditions, and
effect, of this Release;

 

  •  

Understand that this Release effects a release and waiver of any rights I may
have under ADEA, as amended by the Older Workers Benefit Protection Act of 1990;

 

  •  

Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

 

A-2



--------------------------------------------------------------------------------

  •  

Am specifically agreeing to the terms of the release of claims contained in this
Release because the Company has agreed to pay me the Consideration, which the
Company has agreed to provide because of my agreement to accept it in full
settlement of all possible claims I might have or ever had, and because of my
execution of this Release;

 

  •  

Acknowledge that, but for my execution of this Release, I would not be entitled
to the Consideration;

 

  •  

Understand that, by entering into this Release, I do not waive rights or claims
that may arise after the date I execute this Release;

 

  •  

Had or could have twenty-one (21) days following my receipt of this Release (the
“Review Period”) in which to review and consider this Release, and that if I
execute this Release prior to the expiration of the Review Period, I have
voluntarily and knowingly waived the remainder of the Review Period;

 

  •  

Have not relied upon any representation or statement not set forth in the
Termination Letter or this Release made by the Company or any of its
representatives;

 

  •  

Was advised to consult with my attorney regarding the terms and effect of this
Release prior to executing this Release; and

 

  •  

Have signed this Release knowingly and voluntarily and I have not been coerced,
intimidated, or threatened into signing this Release.

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its delivery by me to the Company (the
“Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company, in writing, delivered to the Company at its
principal executive office, marked for the attention of its General Counsel. To
be effective, such revocation must be received by the Company no later than
11:59 p.m. on the seventh (7th) calendar day following the delivery of this
Release to the Company. Provided that the Release is executed and I do not
revoke it during the Revocation Period, the eighth (8th) day following the date
on which this Release is executed shall be its effective date. I acknowledge and
agree that if I revoke this Release during the Revocation Period, this Release
will be null and void and of no effect, and neither the Company nor any other
member of the Company Group will have any obligations to pay me the
Consideration.

 

A-3



--------------------------------------------------------------------------------

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, assigns, and successors. If any
provision of this Release shall be held by any court of competent jurisdiction
to be illegal, void, or unenforceable, such provision shall be of no force or
effect. The illegality or unenforceability of such provision, however, shall
have no effect upon and shall not impair the enforceability of any other
provision of this Release.

THIS RELEASE SHALL BE INTERPRETED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO CONFLICTS OF LAWS. I HEREBY AGREE
TO RESOLVE ANY DISPUTE OVER THE TERMS AND CONDITIONS OR APPLICATION OF THIS
RELEASE THROUGH BINDING ARBITRATION PURSUANT TO THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”). THE ARBITRATION WILL BE HEARD BY ONE ARBITRATOR
TO BE CHOSEN AS PROVIDED BY THE RULES OF THE AAA AND SHALL BE HELD IN NEW YORK,
NEW YORK. IF THIS RELEASE IS DECLARED ILLEGAL OR UNENFORCEABLE BY THE
ARBITRATOR, I AGREE TO EXECUTE A BINDING REPLACEMENT RELEASE.

 

/s/ Ritesh Chaturbedi

Ritesh Chaturbedi Date: 01/14/19

 

A-4